Citation Nr: 0726817	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-20 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2007, 
a Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.  During the hearing, 
additional evidence was received with a waiver of RO 
consideration.  The veteran was granted a ninety day abeyance 
period for submission of further additional evidence.


FINDING OF FACT

Hepatitis was not manifested in service, and a preponderance 
of the evidence is against a finding that the veteran's 
current hepatitis C disability is related to his service. 


CONCLUSION OF LAW

Service connection for hepatitis is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via August 2003 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  VCAA notice was 
provided to the appellant prior to the initial adjudication 
in this matter.  See Pelegrini, supra.

While he was not provided notice regarding disability ratings 
or effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies (and does not grant) service connection; neither the 
rating of a disability nor the effective date of an award of 
service connection is a matter for consideration herein. 

The veteran's service medical records are associated with his 
claims file as are VA and Social Security Administration 
(SSA) records.  He has not identified any other relevant 
medical records.  VA arranged for a review of the veteran's 
claims file along with a medical opinion.  VA's duty to 
assist  is met.  Accordingly, the Board will address the 
merits of this claim. 


B.	Factual Background, Legal Criteria and Analysis

The veteran contends that he has hepatitis C from being 
exposed to others' blood in the course of being inoculated 
with an air gun in service.  He also indicated such disorder 
was diagnosed in 1969.

The veteran's service medical records do not note hepatitis.  
His service separation examination found no pertinent 
abnormality.  

VA treatment records (from various facilities) from February 
1999 to June 2005 show an extensive history of heroin 
intravenous drug abuse (IVDA) since 1968.  Several treatment 
records note that the veteran's hepatitis C was most likely 
due to IV needle sharing.  On June 2001 VA general medical 
examination, it was noted that parenteral drug misuse has 
been one of the veteran's downfalls and that he had acquired 
hepatitis C as a result.  SSA records include a February 2001 
examination report in which the veteran gives a history of an 
initial diagnosis of hepatitis C five years prior (which 
would have been in 1996).  

In his July 2004 VA Form 9, the veteran, while acknowledging 
IVDA was a risk factor for hepatitis C, argues that in August 
1966 jet gun injectors were not sanitized between injections; 
he attached an Internet article regarding jet injectors and 
their capability of transmitting blood-borne pathogens.

At the June 2005 RO hearing, the veteran asserted that his 
hepatitis was diagnosed in 1969 while he was serving time in 
the Burlington County Jail.  He stated that he contacted the 
facility in order to obtain his medical records, but was 
informed that such records were only on file for 30 years.  
He further testified that he knew of two fellow soldiers in 
his unit who also had hepatitis C.

In an August 2005 VA medical opinion report, the examiner 
noted that he reviewed the claims file and had previously 
examined the veteran (for an unrelated matter).  He stated:

"...there is absolutely no evidence that the hepatitides 
such as hepatitis C and hepatitis B have never been 
transmitted by jet air gun injection and the [veteran] 
does not provide such evidence.  The [veteran] has a 
very long history of parenteral drug misuse dating back 
to 1966 or so.......the chances of the [veteran's] hepatitis 
C occurring from his parenteral drug misuse as opposed 
to any jet air gun injection during the military service 
is at least 10 million to 1".

At the May 2007 Travel Board hearing, the veteran submitted 
(with a waiver of RO consideration), a November 2005 Board 
decision (downloaded from the Internet) which provided a 
favorable outcome to a veteran seeking service connection for 
hepatitis C.  The veteran testified that although he did 
receive other injections for a sexually transmitted disease 
(STD), he believed he contracted hepatitis C from the jet gun 
injections.  It was agreed that the record would remain open 
90 days so that he could secure a nexus opinion from his 
private physician.  The 90 day period has lapsed, and no such 
evidence was received.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active  
military service, but no compensation shall be paid if the  
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

There is no competent evidence that the veteran had hepatitis 
C in service.  Hepatitis C was not diagnosed until (according 
to the veteran) 1996.  (Although the veteran has alleged 
hepatitis was diagnosed in 1966, while he was incarcerated, 
there is no confirmation of such diagnosis; he has not 
indicated that it was hepatitis C that was diagnosed; and, 
significantly, hepatitis C as an entity had not been 
identified at that time, or until many years later.)  Such a 
lengthy period of time (some 28 years) between service and 
the earliest postservice clinical  documentation of a 
disability for which service connection is sought is, of 
itself, a factor weighing against a determination of service 
connection.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).  Notably, while the veteran had some risk factors for 
hepatitis in service (STD), there is no competent (medical) 
evidence that links his disability to any risk factor in 
service.  The only competent opinion of record that directly 
addresses the etiology of the veteran's hepatitis 
specifically links it to his IV drug use.  The law 
(38 U.S.C.A. § 1110) specifically prohibits compensation for 
disability due to drug abuse.

The veteran's belief that his hepatitis C is related to 
service is not competent evidence; he is a layperson 
untrained in determining medical diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, a preponderance of the evidence is against this 
claim and it must be denied. 


ORDER

Service connection for hepatitis C is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


